Citation Nr: 0522403	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from December 1960 until 
February 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
veteran's claim for an increased evaluation for his service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  


FINDING OF FACT

The veteran has level II hearing in his right ear and level 
VI hearing in his left ear.


CONCLUSION OF LAW

The criteria for a disability evaluation exceeding 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that in evaluating service-connected hearing impairment 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2004).  In 
this case, the history of the veteran's disability shows 
that, in the separation examination report, dated in December 
1962, the veteran had "defective hearing and frequency" in 
both ears.  He was shown to have bilateral sensorineural 
hearing loss in subsequent VA and private medical examination 
reports.

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, 38 C.F.R. § 
4.86(a) is applicable in this appeal as the pure tone 
thresholds found on examination of the right ear meet the 
criteria for exceptional hearing loss.  38 C.F.R. § 4.86(b), 
however, is inapplicable.

An audio examination report from Dr. Maldonado, dated in 
September 2002, contains a chart showing the audiometric 
findings regarding the veteran's pure tone thresholds, in 
decibels.  The results do not give average decibel losses in 
either ear.  The report noted that the veteran had normal 
hearing at 250 Hz with a mild to severe sensorineural hearing 
loss from 500 Hz to 8000 Hz in the right ear.  The report 
further noted that the veteran had mild to severe 
sensorineural hearing loss in the left ear.

A VA audio examination report, dated in August 2003, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
60
60
LEFT
N/A
50
60
75
80

These results show an average decibel loss of 56 in the right 
ear and 66 in the left ear.  The speech recognition ability 
score was 84 percent in the right ear and 74 percent in the 
left ear.  The report noted that the veteran had mild to 
moderately severe sensorineural hearing loss from 500 Hz to 
4000 Hz, mildly reduced speech recognition ability, and 
normal middle ear function in the right ear.  It further 
noted that the veteran had mild to severe sensorineural 
hearing loss from 500 Hz to 4000 Hz, moderately reduced 
speech recognition ability, and normal middle ear function in 
the left ear.

A final VA audio examination report, dated in August 2004, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
50
60
60
LEFT
N/A
55
60
75
85

These results show an average decibel loss of 54 in the right 
ear and 69 in the left ear.  The speech recognition ability 
score was 84 percent in the right ear and 70 percent in the 
left ear.  The report noted that the veteran has moderate to 
moderately severe hearing loss from 500 Hz to 4000 Hz in the 
right ear and moderate to severe hearing loss from 500 Hz to 
4000 Hz in the left ear.

The August 2003 VA Audio examination results showed that the 
veteran's hearing in the right ear was consistent with level 
II hearing and his hearing in the left ear was consistent 
with level VI hearing.  See 38 C.F.R. § 4.85.  

The veteran exhibited an exceptional pattern of hearing loss 
under 38 C.F.R. § 4.86(a) in the August 2004 VA Audio 
examination because the pure tone thresholds at each of the 
four specified frequencies is 55 decibels or greater in the 
left ear.  As such, the rating must be determined using 
either Table VI or Table VIa, whichever results in the higher 
numeral.

The most recent results show that the veteran's hearing in 
the right ear is consistent with level II hearing and his 
hearing in the left ear is consistent with level VI hearing 
under Table VI.  See 38 C.F.R. § 4.85, Table VI.  Using Table 
VIa the veteran's hearing in the left ear is consistent with 
level V hearing, according to the June 2004 VA report.  See 
38 C.F.R. § 4.85, Table VIa.

The veteran's numeral from Table VI, hearing level VI in the 
left ear, will be used because it is the higher numeral.  See 
38 C.F.R. § 4.86.  The veteran's numeral from Table VI for 
the right ear is hearing level II.  As such, a 10 percent 
evaluation, and no more, is warranted.  38 C.F.R. § 4.85, 
Tables VI, VIa and VII.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against finding that the criteria for increased 
ratings have been met.  The Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the appellant's claims, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2003.  Since the letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

With respect to element (4), the Board notes that the RO's 
April 2003 letter contained a specific request that the 
veteran send information describing additional evidence or 
the evidence itself to the VA.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of a 
January 2004 statement of the case (SOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  The 
veteran has been afforded VA audio examinations.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An evaluation in excess of 10 percent disabling for bilateral 
hearing loss is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


